Citation Nr: 1032479	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-15 455	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office  (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for postoperative right 
anterior cruciate ligament derangement, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable rating for postoperative right 
Achilles tendon injury residuals.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from December 1977 to December 
1994.

This appeal to the Board of Veterans Appeals' (Board) arises from 
a September 2005 rating action that denied ratings in excess of 
10 percent for postoperative right anterior cruciate ligament 
derangement and 0 percent for postoperative right Achilles tendon 
injury residuals, and service connection for hypertension.

By rating action of April 2010, the RO denied a total disability 
rating based on individual unemployability due to service-
connected disabilities.  The Veteran has not disagreed with this 
decision, to date.

The issue of service connection for hypertension is addressed in 
the REMAND portion of the decision below, and is REMANDED to the 
VA RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the increased rating claims on appeal has been 
accomplished.

2.  The veteran's postoperative right anterior cruciate ligament 
derangement is manifested by complaints of pain, stiffness, and 
swelling, with objective findings including minimal effusion, 
range of motion from 0 to 120 or 130 degrees, and no tenderness, 
crepitation, or evidence of instability, and is not more than 
slightly disabling.

3.  The veteran's postoperative right Achilles tendon injury 
residuals are manifested by objective findings including free, 
painless range of motion, and are not more than slightly 
disabling.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
postoperative right anterior cruciate ligament derangement are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2009).

2.  The criteria for a compensable rating for postoperative right 
Achilles tendon injury residuals are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.31, 4.40, 4.45, 4.71a, 4.73, Diagnostic Codes 5271, 5311 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) includes, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the increased rating claims on appeal has been accomplished.  

A May 2005 pre-rating RO letter informed the Veteran of the VA's 
responsibilities to notify and assist him in increased rating 
claims, and of what was needed to establish entitlement thereto 
(a showing that the service-connected condition had gotten 
worse).  A March 2006 post-rating RO letter notified him that a 
disability found to be service connected would be assigned a 
rating by applying relevant Diagnostic Codes (DCs) which provide 
for a range in severity from 0 percent to 100 percent, based on 
the nature and symptoms of the condition, their severity and 
duration, and their impact upon employment.  The 2006 letter also 
provided examples of the types of medical and lay evidence that 
the Veteran may submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to higher compensation - 
e.g., competent lay statements describing symptoms, medical 
records, Social Security Administration (SSA) determinations, 
employer statements, and other evidence.  Thereafter, he was 
afforded opportunities to respond.  Thus, the Board finds that 
the appellant has received sufficient notice of the information 
and evidence needed to support his increased rating claims, and 
has been afforded ample opportunity to submit such information 
and evidence.  

Additionally, the May 2005 RO letter provided notice that the VA 
would make reasonable efforts to help the appellant get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he provided enough 
information, and, if needed, authorization, to obtain them, and 
further specified what evidence the VA had received; what 
evidence the VA was responsible for obtaining, to include Federal 
records; and the type of evidence that the VA would make 
reasonable efforts to get.  The Board thus finds that the 2005 
and 2006 RO letters cumulatively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence will 
be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the evidence, 
if any, to be provided by the claimant.  As indicated above, all 
3 content of notice requirements have been met in this case.

In the matters now before the Board, documents fully meeting the 
VCAA's notice requirements were not furnished to the Veteran 
prior to the September 2005 rating action on appeal.  However, 
the Court and the U.S. Court of Appeals for the Federal Circuit 
have clarified that the VA can provide additional necessary 
notice subsequent to an initial RO adjudication, and then go back 
and readjudicate the claim, such that the essential fairness of 
the adjudication, as a whole, is unaffected, because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F. 3d 1317, 1323 (Fed. Cir. 2007) (a 
Statement of the Case (SOC) or Supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In this case, following the March 2006 notice to the 
Veteran, the claims for increased ratings were readjudicated in 
the April 2007 SOC and May 2009 SSOC.
      
In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that, 
in rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  In this case, the Board finds that pertinent rating 
code information was furnished to the Veteran in the April 2007 
SOC, and that this suffices for Dingess/Hartman.  The RO also 
variously afforded him proper notice pertaining to the degree of 
disability and effective date information in March 2006, October 
2007, and April 2009 letters.    
 
Additionally, the Board finds that all necessary development on 
the increased rating claims currently under consideration has 
been accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims.  A 
copy of the SSA decision finding the Veteran entitled to 
disability benefits from February 2007, together with medical 
records underlying that determination, have been associated with 
the claims folder and considered in adjudicating these claims.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
November 2007 and August 2009, the Veteran stated that he had no 
other information or evidence to submit in connection with his 
claims.  The record also presents no basis to further develop the 
record to create any additional evidence for consideration in 
connection with the increased rating matters on appeal.      

The Veteran was afforded comprehensive VA orthopedic examinations 
in June 2005 and March 2009.  In this regard, the Board notes 
that the claims folder was not available to the physician who 
examined the Veteran in March 2009.  Once the VA undertakes the 
effort to provide an examination, it must provide an adequate 
one.  Barr v. Nicholson, 21 Vet. App.  303, 311 (2007).  A 
medical examination is adequate where it is based upon 
consideration of an appellant's prior medical history and 
examinations.  The examiner must describe the disability in 
sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The mere 
fact that an examiner did not review the claims folder does not 
render an examination inadequate, particularly if it can be shown 
by the content of the examination that the examiner is familiar 
with the claimant's medical history. Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008); D'Aries v. Peake, 22 Vet. App. 97, 
106 (2008).  Appellate review of the report of the March 2009 VA 
examination discloses that it contains the physician's review of 
the Veteran's past medical history with respect to the right knee 
and ankle, his employment history, detailed clinical findings 
pertaining to the right knee and ankle on current examination, 
and diagnoses.  Thus, the Board finds that that examination, 
together with the other medical evidence of record, is adequate 
to equitably adjudicate these increased rating claims.  

Due process concerns have also been met.  38 C.F.R. § 20.1304(c) 
(2009) provides that any pertinent evidence submitted by the 
appellant or his representative which is accepted by the Board 
must be referred to the RO for review, unless this procedural 
right is waived by the appellant or representative, or the Board 
determines that the benefits to which the evidence relates may be 
fully allowed on appeal without such referral.  Evidence is not 
pertinent if it does not relate to or have a bearing on the 
appellate issues.  In this case, appellate review discloses that 
numerous private medical records were added to the claims folder 
subsequent to the issuance of the last SSOC in May 2009.  
However, they do not relate to or have a bearing on the issues of 
increased ratings for the Veteran's right knee and ankle 
disabilities on appeal, and thus need not be referred to the RO 
for review, or to the appellant or his attorney to solicit a 
waiver of this procedural right.    

Under these circumstances, the Board finds that the appellant is 
not prejudiced by appellate consideration of the increased rating 
claims on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology with 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.      38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular DC, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R.     § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.

Under 38 C.F.R. § 4.71a, DC 5257, slight impairment of either 
knee, to include recurrent subluxation or lateral instability, 
warrants a 10 percent rating.  20 percent and 30 percent ratings 
require moderate and severe impairment, respectively.  

Under DC 5260, limitation of flexion of either leg to 45 degrees 
warrants a 10 percent rating.  A 20 percent rating requires 
flexion limited to 30 degrees.  A 30 percent rating requires 
flexion limited to 15 degrees.  

Under DC 5261, limitation of extension of either leg to 10 
degrees warrants a 10 percent rating.  A 20 percent rating 
requires limitation of extension to 15 degrees.  A 30 percent 
rating requires limitation of extension to 20 degrees.  A 40 
percent rating requires limitation of extension to 30 degrees.  A 
50 percent rating requires limitation of extension to 45 degrees.    

Standard range of knee motion is from 0 degrees (extension) to 
140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

Under DC 5271, moderate ankle limitation of motion warrants a 10 
percent rating.  A 20 percent rating requires marked limitation 
of motion.

Under DC 5311, slight impairment of function (propulsion and 
plantar flexion of the foot; stabilization of the arch; flexion 
of the toes; flexion of the knee) of Muscle Group XI, affecting 
the posterior and lateral crural muscles, and muscles of the calf 
(triceps surae (gastrocnemius and soleus); tibialis posterior; 
peroneus longus; peroneus brevis; flexor hallucis longus; flexor 
digitorum longus; popliteus; plantaris) warrants a noncompensable 
rating.  10 percent, 20 percent, and 30 percent ratings require 
moderate, moderately-severe, and severe impairment, respectively.

Standard range of ankle motion in dorsiflexion is from 0 to 20 
degrees, and in plantar flexion from 0 to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II.   

In every instance where the schedule does not provide a 0 percent 
evaluation for a DC, a 0 percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The Veteran contends that his right knee and ankle disabilities 
are more disabling than currently evaluated.  However, the Board 
finds that the evidence provides no basis for more than 10 
percent and 0 percent ratings for the postoperative right 
anterior cruciate ligament derangement and postoperative right 
Achilles tendon injury residuals, respectively, under any 
applicable schedular criteria, as there has been no evidence of 
the symptoms required for higher ratings at any time during the 
rating period under consideration.

Right lower extremity inspection, palpation, range of motion, 
stability, and muscle strength and tone were normal on April 2005 
examination by M. R., M.D.

On June 2005 VA orthopedic examination, the Veteran complained of 
knee pain with prolonged walking, some swelling, and occasional 
giving-way if fatigued, but no locking.  He stated that he had no 
right ankle problems, pain, or disability. Examination of the 
right knee showed no malalignment.  There was minimal effusion 
and no tenderness to palpation.  Range of motion was from 0 to 
130 degrees.  Lachman's sign was positive, and McMurray's test 
negative.  There was no posterior instability or instability on 
varus or valgus stress testing.  Quadriceps strength was 
symmetric bilaterally.  X-rays revealed very mild medial joint 
space narrowing, and no spurs.  With respect to the right ankle, 
there was good Achilles tendon continuity, and the Veteran could 
walk on toes and heels and stand on his right tip-toes without 
difficulty.  There was no obvious loss of motion of the ankle, 
and there was full, free, painless range of right ankle motion.  
The impression was status post right Achilles tendon repair with 
no functional deficit.    

September 2005 examination by K. O., M.D., showed no anatomic 
deformity, swelling, stiffness, effusion, skin discoloration, or 
increased or decreased skin temperature involving the knees and 
ankles.  There was full range of motion in each joint, and 5/5 
strength in all major muscle groups.  There was sensation to 
light touch and pinprick, and knee and ankle reflexes and gait 
were normal.  The Veteran had no difficulty tandem walking, 
hopping, or walking on toes and heels.  There was no muscle 
wasting or atrophy, and lower limb muscle tone and power were 
normal.  

April 2006 physical therapy evaluation at the Methodist Hospital 
showed painless, active range of lower extremity motion that was 
within normal limits.  Right knee strength was 4-/5 in flexion 
and 5/5 in extension.                

May 2006 examination by A. S., M.D., showed active right knee 
range of motion from 0 to 130 degrees.

January 2007 physical performance testing by R. S., P.T., showed 
5/5 manual muscle testing with respect to right knee extension 
and flexion, and right foot inversion, eversion, and plantar 
flexion.

On March 2009 VA orthopedic examination, the Veteran complained 
of occasional right knee discomfort associated with stiffness and 
prolonged walking.  He reported no right ankle difficulty.  On 
examination, the right knee demonstrated mild capsular thickening 
without evidence of joint effusion.  There was no subpatellar 
crepitation with knee flexion and extension.  There was minimal 
anterior cruciate laxity, and the posterior cruciate and the 
collateral ligaments were intact.  The McMurray sign was 
negative.  Range of motion was from 0 to 120 degrees without 
painful limitation.  There was no rotatory instability.  There 
was no right ankle crepitus, and the Veteran could stand on toes 
and heels and squat without difficulty.  On range of motion 
testing, right ankle inversion and eversion were normal, 
dorsiflexion was from 0 to 10 degrees, and plantar flexion was 
from 0 to 40 degrees, each without painful limitation.  There was 
no muscle atrophy.  The physician stated that the right knee and 
ankle disabilities produced no incapacitating episodes, radiation 
of pain, or neurological findings.  The diagnoses were mildly 
symptomatic postoperative repair of a tear of the right anterior 
cruciate ligament, and postoperative repair of an avulsion injury 
of the right Achilles tendon.     


On that record, the Board finds that the medical evidence does 
not support the assignment of a 20 percent schedular rating for 
the right knee disability, or a 10 percent schedular rating for 
the right ankle disability at any time during the rating period 
under consideration.  There is no evidence that the criteria for 
a 20 percent schedular knee rating under DC 5257 (moderate knee 
impairment, to include recurrent subluxation or lateral 
instability), 5260 (limitation of leg flexion to 30 degrees), or 
5261 (limitation of leg extension to 15 degrees), or the criteria 
for a 10 percent schedular ankle rating under DC 5271 (moderate 
limitation of motion) or 5311 (moderate impairment of function of 
Muscle Group XI) have been shown.  On the whole, the Board finds 
that the current 10 percent and 0 percent disability ratings are 
the most appropriate evaluations for the slight right knee and 
ankle disabilities, respectively, generally shown by the evidence 
from 2005 to 2009.

The Board has also considered the applicability of alternative 
DCs for evaluating the veteran's right knee and ankle 
disabilities, but finds that no higher schedular rating is 
assignable.  In view of the findings showing measurable ranges of 
knee and ankle motions during the entire rating period under 
consideration, ratings under DC 5256 for knee ankylosis or DC 
5270 or 5272 for ankle ankylosis are not appropriate.  Likewise, 
ratings under DC 5258, 5262, 5273, or 5274 also are not 
appropriate, inasmuch as a dislocated semilunar cartilage, tibia 
and fibula malunion with knee or ankle disability, malunion of 
the os calcis or astragalus, or an astragalectomy, respectively, 
have not been objectively demonstrated.  

The VA General Counsel has held that a separate rating may be 
assigned for instability of a knee if (1) a veteran also has 
limitation of knee motion which at least meets the criteria for a 
noncompensable rating under DC 5260 and/or 5261, or (2) he is in 
receipt of a 10 percent rating on the basis of X-ray evidence of 
arthritis and evidence of painful motion.  38 C.F.R. § 4.71a, DC 
5003; VAOPGCPREC 23-97; VAOPGCPREC 9-98; 38 C.F.R. § 3.59.  In 
this case, a separate compensable rating for right knee 
instability or arthritis is not warranted, inasmuch as the 
Veteran had no complaints of knee locking on June 2005 VA 
examination, and on examination the physician found no posterior 
knee instability, or instability on varus or valgus stress 
testing.  Although right knee X-rays revealed very mild medial 
joint space narrowing only, there were no spurs, and arthritis 
was not diagnosed.  The March 2009 VA examination found no 
rotatory instability, and there were no findings of arthritis.
 
The Board also points out that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which the 
claimant experiences additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, to include with 
repeated use during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain has already 
been taken into consideration in the assignment of the 10 percent 
and 0 percent ratings for the right knee and ankle disabilities.  
38 C.F.R. § 4.40 specifically provides that, with respect to the 
musculoskeletal system, functional loss may be due to pain.  On 
June 2005 and March 2009 VA examinations, the physicians stated 
that the ranges of right knee and ankle motion were the same 
during active, passive, and repetitive motions, and that there 
was no additional limitation or functional impairment secondary 
to pain, weakness, fatigability, or incoordination, or during 
flare-ups.  Hence, the record presents no basis for assignment of 
any higher rating based on the DeLuca factors alone.

Additionally, the Board finds that there is no showing that, at 
any time during the rating period under consideration, the 
veteran's right knee and ankle disabilities have reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. 
Peake, 22 Vet. App. 111 (2008), provides a 3-step inquiry for 
determining whether a veteran is entitled to an extraschedular 
rating.  First, the Board must first determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular ratings for a service-connected disability 
are inadequate.  Second, if the schedular rating does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the Board must determine whether his 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's disability 
picture, and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, his 
disability picture requires the assignment of an extraschedular 
rating.

With respect to the first step of Thun, the evidence in this case 
does not show such an exceptional disability picture that the 
available schedular ratings for the service-connected right knee 
and ankle disabilities are inadequate.  A comparison between the 
level of severity and symptomatology of the veteran's right knee 
and ankle disabilities with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describe his disability level and symptomatology.  As discussed 
above, the rating criteria consider the degree of knee impairment 
due to limitation of motion, and whether there is arthritis, 
recurrent subluxation, lateral instability, or ankylosis.  They 
also consider the degree of ankle impairment due to limitation of 
motion, and whether there is ankylosis and the degree of 
impairment of function (propulsion and plantar flexion of the 
foot; stabilization of the arch; flexion of the toes; flexion of 
the knee) of Muscle Group XI, affecting the posterior and lateral 
crural muscles, and muscles of the calf (triceps surae 
(gastrocnemius and soleus); tibialis posterior; peroneus longus; 
peroneus brevis; flexor hallucis longus; flexor digitorum longus; 
popliteus; plantaris).   

Moreover, the Board further observes that the Veteran does not 
exhibit other related factors such as those provided by the 
regulation as "governing norms."  In this case, the veteran's 
symptoms and clinical findings as documented in medical reports 
do not objectively show that his right knee and ankle 
disabilities alone markedly interfere with employment (i.e., 
beyond that contemplated in the assigned schedular rating), or 
require frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular standards, 
and the Board finds that the assigned schedular ratings for those 
disabilities are adequate in this case.  In this regard, the 
Board notes that the June 2005 examining VA physician noted that 
the Veteran was employed on a full-time basis as a maintenance 
mechanic, and that his right ankle disability produced no 
functional deficit.  In February 2007, the SSA found the Veteran 
disabled due to non-service-connected cerebral palsy and 
affective disorders, and the Veteran stated that he stopped 
working in May 2006 due to pain from non-service-connected back 
disability.  On March 2009 VA orthopedic examination, the Veteran 
was noted to be unemployed and receiving unemployment 
compensation because of a decrease in his work field as a 
millwright, and the physician opined that the right knee and 
ankle disabilities had no effect on the Veteran's usual daily 
activities.  The right knee disability was diagnosed to be no 
more than mildly symptomatic.  By rating action of April 2010, 
the RO denied a total disability rating based on individual 
unemployability due to the Veteran's service-connected right knee 
and ankle disabilities, as well as two skin disabilities each 
assigned a noncompensable rating.
  
In short, there is nothing in the record to indicate that the 
service-connected right knee and ankle disabilities on appeal 
cause impairment with employment over and above that which is 
contemplated in each assigned schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that a disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board points out that a percentage schedular 
rating represents average impairment in earning capacity 
resulting from a disease and injury and its residual conditions 
in civil occupations, and that, generally, the degree of 
disability specified is considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  Hence, the Board concludes that 
the criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that there is no 
basis for staged ratings pursuant to Hart, inasmuch as the 
factual findings do not show distinct time periods where the 
Veteran's right knee and ankle disabilities exhibited symptoms 
that would warrant different ratings under the applicable rating 
criteria, and that the evidence does not support ratings in 
excess of 10 percent and 0 percent for the postoperative right 
anterior cruciate ligament derangement and postoperative right 
Achilles tendon injury residuals, respectively, which claims thus 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claims, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

A rating in excess of 10 percent for postoperative right anterior 
cruciate ligament derangement is denied.

A compensable rating for postoperative right Achilles tendon 
injury residuals is denied.


REMAND

The VCAA includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the part 
of the VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, it defines the obligation of 
the VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notification and development 
action needed to fairly adjudicate the claim for service 
connection for hypertension on appeal has not been accomplished.  

The Veteran contends that he currently suffers from hypertension 
that had its onset in service.

The service medical records show the following recorded blood 
pressure readings and clinical findings: 128/90 on October 1977 
enlistment examination; 170/96 in May 1981; electrocardiographic 
findings of sinus bradycardia in December 1983; 122/86 in October 
1985; 152/76 and 124/88 in August 1989; 118/86 in October 1989; 
122/90 in May 1992; elevated cholesterol and triglycerides on 
January 1993 examination; 150/90 in December 1993; 130/100 on 2 
occasions in March 1994; and 138/92 in July 1994.  A report of an 
October 1994 retirement physical examination is not of record. 

Post service, blood pressure readings of 140/80, 138/70, and 
140/80 were recorded on February 1995 VA examination, and the 
heart was normal.  The examiner commented that the Veteran did 
not have hypertension or heart disease. 

December 2003 and January 2004 records of hospitalization of the 
Veteran at the Methodist Hospital indicate that he had been seen 
by a cardiologist for a couple of years.  The final diagnoses 
included unspecified angina pectoris, essential hypertension, and 
hypercholesterolemia.  A June 2005 echocardiogram conducted by A. 
K., M.D., revealed left ventricular hypertrophy and evidence of 
diastolic dysfunction that was most likely hypertension-related, 
and T. N., M.D., interpreted chest X-rays as showing borderline 
heart size.  After examination by A. S., M.D., in May 2006, the 
assessments included uncontrolled hypertension.  

Appellate review discloses that the Veteran's service medical 
records are incomplete.  Although they contain a report of the 
Veteran's medical history at the time of his retirement physical 
examination conducted on 18 October 1994 by Flight 
Medicine/Physical Exams, 77th Aerospace Medicine Squadron/SGP, 
McClellan AFB, California 95652-1074, a copy of the retirement 
examination report itself is not of record.  The Board finds that 
the RO should contact the National Personnel Records Center 
(NPRC), the U.S. Department of the Air Force (USAF), and the 77th 
Aerospace Medicine Squadron/SGP at McClellan AFB, as appropriate, 
and obtain a copy of the report of the Veteran's retirement 
physical examination conducted on 18 October 1994.  Under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records should 
continue until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).
    
A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that a veteran suffered an event, 
injury, or disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
types of evidence that indicate that a current disability may be 
associated with military service include credible evidence of 
continuity, and symptomatology such as pain or other symptoms 
capable of lay observation.  McClendon, supra, at 83.

On the above factual record, the Board finds that the Veteran 
should be afforded a VA cardiovascular examination by a physician 
to determine the nature and etiology of his current hypertension 
and its relationship, if any, to his military service.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim for service connection.  See 38 C.F.R.  § 
3.655(b) (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  Id.  If the Veteran fails 
to report for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the service connection claim on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the NPRC, the 
USAF service department, and Flight 
Medicine/Physical Exams, 77th Aerospace 
Medicine Squadron/SGP, McClellan AFB, 
California 95652-1074, as appropriate, and 
obtain a copy of the report of the 
Veteran's retirement physical examination 
conducted at the cited McClellan AFB 
facility on 18 October 1994.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the 
claims folder.

2.  If any records sought are not obtained, 
the RO should notify the Veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
cardiovascular examination to determine the 
nature and etiology of his current 
hypertension and its relationship, if any, 
to his military service.  The entire claims 
folder must be made available to the 
physician designated to examine the 
Veteran.  All indicated studies and tests 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  



The examining physician should review the 
service and post-service medical records, 
and render an opinion for the record as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability), or whether it is not at 
least as likely as not (i.e., there is 
less than a 50 percent probability) that 
the blood pressure readings and other 
clinical findings recorded in service were 
the manifestations of any currently-
diagnosed chronic cardiovascular disease 
including hypertension.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  To help avoid future Remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 271 
(1998).   

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the service connection claim 
on appeal in light of all pertinent 
evidence and legal authority.  If the 
Veteran fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.

6.  If the service connection claim on 
appeal remains denied, the RO must furnish 
the Veteran and his attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the service connection 
benefit requested should be granted or denied.  The Veteran needs 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


